t c memo united_states tax_court jorge zamora-quezada petitioner v commissioner of internal revenue respondent docket no filed date jorge zamora-quezada pro_se david b mora for respondent memorandum opinion laro judge jorge zamora-quezada petitioned the court to redetermine respondent's determinations with respect to his through taxable years respondent determined the following deficiencies and additions thereto additions to tax_deficiency sec_6651 year dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number sec_6654 following petitioner's concession that he is liable for the deficiencies determined by respondent we must decide whether he is liable for the additions to tax as well we hold he is unless otherwise noted section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure background petitioner resided in guadalajara jalisco mexico when he petitioned the court petitioner was in the united_states on a student visa for approximately the 5-year period prior to during this period he performed personal services in the united_states as an employee and federal taxes were withheld from the corresponding paychecks that he received his visa expired in and he continued to work and live in the united_states from through without official residency status petitioner earned_income in the united_states during each of the years from through performing services as a physician on an independent_contractor basis he worked in various medical facilities most of which were located in or near boston massachusetts many of these facilities issued petitioner a form 1099-misc miscellaneous income listing the amount of income that the issuer paid to him during the related year the first national bank of boston also issued him a statement showing that it paid him dollar_figure of interest_income during petitioner did not file a federal_income_tax return for any of the subject years discussion petitioner must prove respondent's determinations wrong in order to prevail rule a 290_us_111 respondent determined that petitioner was liable for an addition_to_tax under sec_6651 for each year in issue because petitioner failed to file federal_income_tax returns in order to avoid this addition_to_tax petitioner must prove that his failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 failure_to_file timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner claims that he did not believe that he had to file federal_income_tax returns for the subject years because he worked and lived in the united_states as an illegal alien we are unpersuaded by this claim it is clear that the federal_income_tax reaches income that is earned in the united_states by an alien even if deemed a nonresident see sec_61 sec_872 sec_7701 see also sec_861 and b respondent also determined an addition_to_tax under sec_6654 for each year in issue asserting that petitioner failed to pay estimated_tax this addition_to_tax is mandatory unless petitioner proves he met one of the exceptions contained in sec_6654 91_tc_874 petitioner has failed to do so accordingly we sustain respondent's determinations under sec_6654 to reflect the foregoing decision will be entered for respondent
